PER CURIAM.
The evidence presented in this case was legally insufficient to establish that the *289pursuing officer had “agency insignia and other jurisdictional markings prominently displayed on the vehicle” as required by section 316.1935(2), Florida Statutes (2010). See Slack v. State, 30 So.3d 684 (Fla. 1st DCA 2010); Gorsuch v. State, 797 So.2d 649 (Fla. 3d DCA 2001).
However, because the evidence was sufficient to support a conviction for the lesser included offense set forth in section 316.1935(1) and the jury necessarily found that the elements of such lesser offense were proven, we remand, pursuant to section 924.34, Florida Statutes (2010), for the trial court to enter a judgment of conviction for that offense. See Slack; Sanner v. State, 63 So.3d 934 (Fla. 4th DCA 2011); Erskine v. State, 23 So.3d 1207 (Fla. 3d DCA 2009).
REVERSED and REMANDED.
EVANDER and COHEN, JJ. and MONACO, D.A., Senior Judge, concur.